          Case 7:20-cv-03433-CS Document 20 Filed 05/27/20 Page 1 of 4



                                       Jeffrey A. Rothman
                                          Attorney at Law
                                      305 Broadway, Suite 100
                                       New York, NY 10007
                            Tel.: (212) 227-2980; Cell: (516) 455-6873
                                        Fax: (212) 591-6343
                                    rothman.jeffrey@gmail.com

                                                       May 27, 2020

By ECF (and by email) To:
The Honorable Cathy Seibel
United States District Court Judge
United States District Court for the
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     Jackson v. City of NY, et al.; 20 Civ. 3433 (CS) (LMS)

Dear Judge Seibel:

        I am counsel for Plaintiff in the above-captioned action. In light of the Coronavirus
public health crisis, I write to respectfully request a pre-motion conference - or an Order based
solely on letter briefing, should the Court wish to dispense with the conference - concerning
Plaintiff’s request for (1) an Order allowing Plaintiff to serve the individual NYPD Defendants
via email at their official NYPD email addresses; and (2) an Order compelling the City of New
York to inform me what their official NYPD email addresses are so that Plaintiff can effect
service in that manner;1 and (3) permitting the deposition, in the immediate near future and prior

1
  In the alternative, Plaintiff requests leave to either (1) serve the individual NYPD Defendants
solely by regular mail, or (2) if the Court will require personal service as in the pre-Coronavirus
world, I respectfully request that the Court extend the deadline for service for all defendants to
October 30, 2020 (the 90 day deadline by which to effect service on these individuals is presently
July 30, 2020), so that personal service (and the required follow-up service by mail) can be done
safely for all involved (hopefully by that date the public health crisis will have lessened).
Concerning the New Rochelle Defendants, the New Rochelle Law Department ignored an email
from me upon the filing of the Complaint, seeking their permission to serve them by email. So I
recently mailed them requests for waiver of service pursuant to Fed.R.Civ.P. 4 (d). While I have
been plaintiffs’ counsel in countless actions against the City of NY and its police, this is the first
time that I have instituted an action against New Rochelle and its police, so I will serve them in
the traditional manner – with cost-shifting under Fed.R.Civ.P. 4 (d) should they fail to timely
return the service waivers. My regular process server is not operating at present, however, due to
the Coronavirus pandemic, so I also respectfully request an extension through October 30, 2020
to serve the New Rochelle Defendants.
          Case 7:20-cv-03433-CS Document 20 Filed 05/27/20 Page 2 of 4



to the onset of formal discovery, of the widow of deceased NYPD Detective Raymond Abear,
who died a couple of weeks before the filing of this action, so that the information necessary to
name the correct successor party can be obtained and that individual amended into the action as
an additional Defendant (and compelling the City of NY to provide me with Ms. Abear’s
address, phone number, and email address so that I can serve her with a subpoena for a
deposition to be conducted by Zoom, and for leave to serve that subpoena upon her by email or
text message). Opposing counsel, Hannah Faddis, Esq., has informed me that the City opposes
the application.

Request for leave to serve the individual NYPD Defendants via their official NYPD email
addresses

         The City of New York has been served at the email address established for that purpose
(that New York City Law Department announcement permitting temporary email service on the
City is filed herewith as Exhibit 1). That notice states in relevant part as follows: “Please note
that service will be accepted via this method only for the City of New York and entities for
which the Law Department is authorized to accept service. Service of process on individuals
should continue to proceed in manner required by applicable law.” Service of process at NYPD
commands - the individual Defendants’ actual place of business - is both impracticable and
dangerous at this juncture due to the Coronavirus, however. It is just a plainly terrible idea for
everyone involved (for members of the NYPD, for a process server and their office staff, and for
the general public) to require in-person service in this age of social distancing. Even service by
regular mail can potentially spread the virus. It is infinitely safer to serve by email, as much is
still not known about the Coronavirus and how easily it can be transferred hand to hand and via
surfaces, and how long it can last on surfaces like envelopes. By the time the service papers
would reach the individual Defendants they would have to be passed from my hands to postal
employees’ hands, to the hands of other police personnel who initially receive them, and who
then transfer the service papers to the individual Defendants. Many judges, Your Honor
included, have forbidden any papers from being sent to chambers - either by hand or by mail,
absent special hardship - for precisely this reason. By contrast, there is no chance at all of
spreading the Coronavirus via email service. To serve the individual NYPD Defendants by
either personal service or by regular mail puts many postal and NYPD employees (and all of
their families and others they interact with, and the society at large) at an entirely unnecessary -
and possibly fatal - serious health risk.

         Email service via the individual Defendants’ NYPD email addresses will be effective and
efficient, as well as infinitely safer. Every active member of the NYPD has an NYPD
departmental email address which they are required, as part of their standard and ongoing job
responsibilities, to check for communications from their superiors in the NYPD and for other
official communications. See, NYPD Patrol Guide 203-27 (filed herewith as Exhibit 2) at page 1
of 3, item # 8 (requiring all members of the NYPD to check their department email at least once
during each tour). For these reasons, at least during the current public health crisis, the Court
should permit the individual Defendants to be served via their NYPD email addresses (and
require those NYPD email addresses to be disclosed to Plaintiff by the City so that such email
service can be effectuated). See, e.g., Ransome v. Epstein, 2018 U.S. Dist. LEXIS 15295, at *2-
3 (S.D.N.Y. Jan. 30, 2018) (Koeltl, J.) (setting forth the standards for alternate service).
                                                 2
          Case 7:20-cv-03433-CS Document 20 Filed 05/27/20 Page 3 of 4




        There have been recent rulings in other cases - by Magistrate Judge Parker in Jones v.
City of NY, et al., 18 Civ. 4064 (GBD) (KHP), docket # 97, and by Magistrate Judge Levy in
Mascarinas et al. v. City of New York, et al., 20 Civ. 1235 (RPK) (RML) (EDNY) (Docket Text
Order of April 23, 2020 - in which they authorized service by mail rather than by email.
Plaintiff’s counsel in those cases (who is a friend of mine) as I recall was not seeking leave to
serve the individual members of the NYPD directly via their NYPD email addresses, however,
but rather via the Law Department’s email service address and via the email address of the
NYPD’s Director of Civil Matters. In any event, for the reasons stated herein, email service
directly to the individual Defendants at their NYPD email addresses would easily be the safest
and most appropriate manner of service under the current conditions.

Request for leave to depose in the immediate near future the widow of deceased NYPD
Detective Raymond Abear, and related relief

         Detective Abear, as described in the Statement of Facts in the Complaint, was a critical
tortfeasor in this case. He died on April 13, 2020, a couple of weeks before the filing of the
Complaint in this matter on May 1, 2020. I have been asking the NY City Law Department and
the NYPD via numerous emails, and in a conversation with Ms. Faddis on May 13, 2020, to
either provide me with his widow, Catherine Abear’s, contact information,2 or to provide me
with the information I need to name a proper party in lieu of him (i.e., I need the name of any
executor for Det. Abear’s will, or any Administrator / Administratrix for any estate that has been
established, or - if there was no will and no estate has been established - whether and when an
estate is expected to be established).3 I know through the internet only that Det. Abear lived in
Queens, and though I have requested information from the Queens Surrogate’s Court, they will
be closed until at least June 6, 2020, and I am told by colleagues that they take a very long time
even in normal times to respond to requests for information. When I spoke to Ms. Faddis on
May 13th she asked me to give her until May 22, 2020 to obtain the information I needed for me
before making the instant application. I granted her that courtesy, as I wish to both avoid
unnecessary expenditure of time on this and to also to avoid any unnecessary emotional
disturbance to Ms. Abear during this difficult time for her. On May 22nd, however, Ms. Faddis
emailed me to say that she still had no substantive information for me, and that “we”
(presumably the Law Department and NYPD) still had not spoken with Ms. Abear, and that she
would follow up again by the end of this week. Plaintiff needs to get this information and get the
proper party added, however, and should have to continue to be strung along indefinitely.

2
  Hopefully Ms. Abear will speak to me voluntarily to give me the information I need. If not, the
proposed subpoena to her for a deposition to be held via Zoom or other remote means on June
25, 2020 is annexed hereto as Exhibit 3 (with Ms. Abear’s address and other contact information
to please be ordered provided to me by the City of NY). Plaintiff also requests leave to serve the
subpoena on Ms. Abear via her email address and / or text message to her cell phone number
(which information the City of NY should also be ordered to provide to me) for the public safety
reasons discussed supra in relation to the NYPD Defendants.
3
  If no estate will soon be set up, then I will have to have an estate be established for him through
the Queens Public Advocate’s office.
                                                   3
   Case 7:20-cv-03433-CS Document 20 Filed 05/27/20 Page 4 of 4



I thank the Court for its consideration in this matter.

                                               Respectfully submitted,

                                                          /S/

                                               Jeffrey A. Rothman
                                               Attorney for Plaintiff




                                          4
